department of the treasury int ernal revenue service washington d c o f f i c e o f date c h i e f c o u n s e l number release date index no cc tege eoeg et2 postf-159879-01 memorandum for allen p jones director federal state and local governments from mary oppenheimer by jerry e holmes assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities cc tege subject fica taxation of state sec_403 plan this chief_counsel_advice responds to your request for assistance please distribute this memorandum to affected field offices as you deem appropriate in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend state c plan a state c statutes m plan b state c statute n state c statute p employer r s t postf-159879-01 u v agency f governing body z issue whether contributions made pursuant to a sec_403 plan under the circumstances described below are made by reason of salary reduction agreements and therefore are wages for federal_insurance_contributions_act fica tax purposes under sec_3121 conclusion the contributions are made by reason of salary reduction agreements and are not excluded from wages by sec_3121 therefore the contributions are wages for purposes of the fica any refund claims for fica_taxes paid with respect to salary reduction contributions to plan a should be denied facts employees of the employer are covered for fica tax purposes pursuant to the sec_218 agreement between state c and the predecessor of the secretary of health and human services state c maintains two separate and mutually exclusive retirement programs for employees of public educational institutions and certain related agencies these two programs are plan b and plan a plan b is a defined benefit pension_plan intended to be qualified under sec_401 the designated employee contributions to plan b are intended to be picked up within the meaning of sec_414 the amount contributed from the employee’s salary to plan b is r percent plan a is intended to be a sec_403 plan only certain categories of workers are eligible to participate in plan a plan a including the participation rules and contribution requirements is provided for by statute state c statutes m employees who are eligible to participate in plan a are initially automatically covered in plan b to participate in plan a the employee must make an election to participate before the v day after first becoming eligible to participate in plan a an employee who does not elect to participate in plan a is considered to have chosen to continue membership in plan b an employee can cease participation in plan a only upon death retirement or termination of employment at all institutions of higher education the taxpayer has indicated the election to participate in plan a and to have salary reduced is irrevocable although the agreement providing for the salary reduction says that the salary reduction will continue until revoked by either party each participant is currently required to make salary reduction contributions of s percent of compensation to plan a a different percentage amount than the contribution from the employee’s salary to plan b and state c makes additional contributions equal to t or u percent of the employee’s compensation depending upon the date of hire postf-159879-01 when an employee elected to participate in plan a he or she executed an agreement with the employer under the agreement the employee stated that he or she requested that the employer pay premiums for purchase of an annuity or investment contract in lieu of a portion of the compensation otherwise payable directly to the employee for the calendar_year and thereafter until revoked by either party an employee electing to participate in plan a authorized the employer to r educe my gross monthly salary at the rate of s percent per month beginning the first day of and each month thereafter for so long as i am employed by the employer and am participating in the plan a or until revoked by either party the document specifically provided that it was an amendment to the employment agreement between the employer and the employee the agreement also stated that the employee release s all rights present and future to receive payment in any form of amounts agreed upon as stated above except the right of my estate upon my death while in the employ or the right personally upon termination of my employment by reason other than my death to receive all or any part of the amount herein specified for which i have already rendered services but which has not been transferred to the b carrier it appears that at some date a revision was made in the agreement form and a new document has been used the new document is entitled this document provides that the employee certifies that he or she has never been previously eligible for plan a it states that the employer is hereby notified that the employee has elected to participate in plan a to be effective on a date selected in lieu of plan b the form also provides the conditions under which the employee could become a member of plan b in the future and also the conditions under which membership in plan a is terminated the employee designates the carrier for his or her plan a participation the form is signed by the employee and signed by an authorized representative of the employer state c statutes characterize the documents executed by employees and the employer as salary reduction agreements state c statute n is titled state c statute n provides that a participant in plan a and either the employing institution_of_higher_education or as applicable the agency f acting through its governing board state c statute p provides that the salary reduction agreement is irrevocable until the earlier of the date the participant ceases participation in plan a or the date that it is determined by the irs or legislation that the contributions of participants to plan a are elective_deferrals within the meaning of sec_402 postf-159879-01 faculty appointments to the employer are subject_to the rules and regulations of the governing body z the rules and regulations of governing body z provide that the terms and conditions of employment of all faculty members shall be embodied in a in the format and with content specified in standard forms issued by the employer these standard forms contain spaces that require entries for the academic title and salary of the faculty_member the salary specified in the forms is the gross salary for the indicated budget period only and is subject_to deductions required by state and federal_law and if permitted by law other deductions that the employee authorizes the forms are signed by a representative of the employer the employee also signs the form indicating that he or she accepts the appointment state c statutes provide that a state_agency may not make a deduction from the compensation paid to an officer_or_employee whose compensation is paid in full or in part from state funds unless the deduction is authorized by law for this purpose state_agency is defined to include a state c institution_of_higher_education state c statutes also provide that the state shall withhold money from salaries and wages paid to state officers and employees in accordance with applicable federal_law including federal_law relating to withholding for purposes of the federal_income_tax the statutes also provide that the state shall make any required employer contributions in accordance with applicable federal_law vesting of the state c matching_contributions to plan a occurs one year and one day following the effective date of plan a participation in contrast a participant is immediately vested in plan a contributions that are made by salary reduction until an individual vests in the state c matching_contributions the salary reduction contributions and state matching_contributions are invested separately if an individual does not vest in the state c matching_contributions such contributions must be refunded by plan a to state c the employer requested a ruling concerning the fica tax status of the salary reduction contributions to plan a and later withdrew the ruling_request upon being advised that an adverse opinion would be issued the employer has also filed claims for fica tax refunds for fica_taxes paid with respect to these contributions numerous other state c educational and other entities also have employees who can elect to participate in plan a but are otherwise covered by plan b analysis background the fica taxation of contributions to sec_403 plans has been shaped by concern for the protection of the social_security revenue base and employees’ social_security_benefits the concern is reflected in the broad interpretation of taxable wages for purposes of the fica taxation of contributions to such plans that broad interpretation postf-159879-01 of wages has justified the concept that in this context wages for fica tax purposes is a broader term than income for income_tax purposes thus even though sec_403 contributions are excludable from gross_income such contributions are subject_to fica_taxes if they are made by reason of a salary reduction agreement revrul_65_208 the principle that fica taxation applies to certain sec_403 contributions was set forth in revrul_65_208 1965_2_cb_383 in that ruling an employee entered into an agreement with a nonprofit organization to take a reduction in salary for the purpose of providing funds for the purchase of an annuity_contract meeting the requirements of sec_403 the salary reduction amounts were excludable from the employee’s gross_income for purposes of sec_403 as employer contributions to a sec_403 plan and were not subject_to federal_income_tax withholding at that time sec_3121 in the fica provisions contained an exception from the definition of wages for payments made by an employer under a plan on behalf of an employee on account of retirement however the ruling held that a determination under sec_403 that a particular amount is contributed by the employer for purposes of sec_403 does not necessarily require a similar determination that it is also an amount_paid by an employer under sec_3121 the ruling noted that the purposes of sec_403 and sec_3121 are substantially different the ruling concluded that the amounts contributed to the sec_403 plan pursuant to the salary reduction agreement were wages for purposes of the fica the ruling also drew a distinction between salary reduction contributions and contributions that were made from the employer’s own funds revrul_65_208 distinguished an earlier ruling rev_rul 1953_2_cb_111 which had held that an exempt organization’s payment for the purchase of an annuity_contract on behalf an employee was not wages for purposes of the fica revrul_65_208 states that rev_rul contemplates a situation where an organization uses its own funds for the purchase of an annuity_contract rather than one where the employee takes a voluntary reduction in salary to provide the necessary funds thus in revrul_65_208 a distinction was made between salary reduction contributions made from the funds of the employee and salary supplement contributions made from the funds of the employer the salary reduction contributions were held to be subject_to fica_taxes whereas the salary supplement contributions were not subject_to fica_taxes although the terminology salary supplement contribution was not used in revrul_65_208 discussions of the ruling in later litigation discussed below have used this terminology to explain the distinction drawn by revrul_65_208 revrul_65_208 also introduced another concept that has survived to the current day the interpretation of terms for income_tax purposes and for fica tax purposes is postf-159879-01 different there is a strong policy rationale for the differing interpretations the interpretation of terms for purposes of sec_403 is driven by a different purpose than the interpretation of terms for purposes of sec_3121 sec_403 provides an income_tax incentive to set_aside funds for retirement through salary reduction contributions by excluding sec_403 contributions from gross_income at the time of deferral however if these contributions from the employee’s salary were excluded from fica wages the employee would lose social_security coverage and thus potential social_security retirement benefits by making the contributions to sec_403 plans it would seem to contravene the purpose of social_security to provide a retirement income base for retirees for a contribution from the employee’s salary for the employee’s retirement to reduce both social_security funding and the social_security coverage of the employee however the income_tax goal of encouraging sec_403 plans to provide for employees’ retirement can be reconciled with the similar social_security goal of providing funding and coverage for employees’ retirement if different interpretations under the fica can apply and result in a broader interpretation of wages than income rowan companies a supreme court case called the validity of revrul_65_208 into question in 452_us_247 the supreme court considered whether amounts the value of meals_and_lodging that were excludable from gross_income under sec_119 and not subject_to income_tax_withholding were wages subject_to fica_taxes the court overturned a long-standing treasury regulation and held that the amounts were not wages for fica tax purposes in this decision the supreme court set forth the principle that the definition of wages for social_security_tax purposes and the definition of wages for income_tax_withholding purposes must be interpreted in the same manner in the absence of statutory provisions to the contrary the rowan principle conflicts with revrul_65_208 because rev_rul applies fica_taxes without explicit statutory authority to amounts that were not subject_to federal_income_tax withholding social_security amendments of congress quickly acted to reverse the potential effect of the supreme court’s holding on sec_403 contributions and to overturn the rationale of rowan while also codifying the narrow holding of the case excluding from wages amounts qualifying as excludable from income under sec_119 sec_3121 which applied fica taxation to sec_403 contributions made by reason of a salary reduction agreement was added by the social_security amendments of public law no hereinafter amendments in discussing present law related to the fica taxation of sec_403 plans the senate_finance_committee stated as follows in connection with the amendments postf-159879-01 the internal_revenue_service has ruled that amounts paid for a tax-sheltered annuity pursuant to a salary reduction agreement are includible in the employee’s social_security_wage_base even though such amounts may not be subject_to income_tax_withholding the validity of the ruling position is in doubt in light of the supreme court decision in rowan companies inc v united_states see following section of this report senate rep no 98th cong 1st sess the reasons for change section of the senate report discussed the concept of subjecting to fica_taxes funds set_aside by an individual under sec_403 plans and also mentioned the importance of maintaining fica tax revenue under cash or deferred arrangements certain tax-sheltered annuities certain cafeteria plans and eligible_state_deferred_compensation_plans the employer contributes funds which are set_aside by individual employees for individual savings arrangements and thus the committee believes that such employer contributions should be included in the fica base as is the case for ira contributions otherwise individuals could in effect control which portion of their compensation was to be included in the social_security_wage_base this would make the system partially elective and would undermine the fica tax_base senate report no pincite the committee report evidences congress’ concern with making inclusion of compensation in the social_security_wage_base elective it does not support the notion that the new law was aimed at only those plans that give the employees an option to receive cash thus if two alternatives are available to an employee and one option results in the exclusion of an amount from fica wages and the other option results in the inclusion of the amount in fica wages that would be a situation congress sought to avoid regardless of whether the employee had any option to receive cash for that reason the above language from the legislative_history supports the position that the plan a contributions were intended to be treated as wages for purposes of the fica under the current facts if the employee remains in plan b and does not elect plan a the contributions deducted from his or her salary will be subject_to fica_taxes under 153_f3d_1160 10th cir which held that mandatory pick-up contributions made pursuant to a state statute were wages for fica tax purposes however the taxpayer maintains that if the employee elects to participate in plan a the salary reduction amount should not be subject_to fica_taxes the taxpayer’s position would make the system partially elective and would undermine the fica tax_base in contravention of the concern expressed in the legislative_history postf-159879-01 the above language from the senate report is also consistent with the distinction made in revrul_65_208 between salary reduction contributions and salary supplement contributions the salary reduction agreement contributions are set_aside from the funds of the employee the senate report indicated that the senate_finance_committee did not intend to define what constituted a salary reduction agreement for purposes of sec_3121 but did intend to codify the holding of revrul_65_208 senate report no states at page the bill also provides that any amounts paid_by an employer to a tax-sheltered annuity by reason of a salary reduction agreement between the employer and the employee would be includible in the employee’s social_security_wage_base the committee intended that the provision would merely codify the holding of revrul_65_208 1965_2_cb_383 without any implication with respect to the issue of whether a particular amount_paid by an employer to a tax-sheltered annuity is in fact made by reason of a salary reduction agreement however the conference_report on the amendments approached the issue of what constituted a salary reduction agreement differently the conference_report related to the amendments described this legislative change as follows the conference agreement generally follows the senate amendment by providing that employer contributions to a sec_403 annuity_contract would be included in the wage_base if made by reason of a salary reduction agreement whether evidenced by a written_agreement or otherwise for this purpose the conferees intend that employment arrangements which under the facts and circumstances are determined to be individually negotiated would be treated as salary reduction agreements of course the mere fact that one individual is receiving employer contributions eg when the employer has only a few employees only one of whom is a member of a class eligible for such contributions is not by itself to be considered proof of individual negotiation h_r rep no 98th cong 1st se sec_147 there is an element of ambiguity in whether the description in the conference_report is intended to be the exclusive definition of salary reduction agreement and what is the meaning of the term individually negotiated the conferees merely stated that individually negotiated employment arrangements would be treated as salary reduction agreements they did not say that no other type of arrangement could constitute a salary reduction agreement the final sentence of the cited language simply supports the idea that receipt by only one individual of employer contributions does not definitively establish the individual’s salary is being reduced in other words the employer could be making employer contributions for the employee without necessarily postf-159879-01 arising from an agreement of the employer to make any contributions in lieu of salary ie they could be salary supplement contributions even if individual negotiation were a requirement in plan a each individual must elect to participate in the sec_403 plan whenever someone files such an election there has been an individual decision as to the terms of that employee’s employment contract the individual is choosing between two retirement plans and two different levels of salary reduction the second part of the amendments that is of importance in this context is the amendment made to overturn the broad rationale of rowan this provision which is referred to as the anti-rowan amendment is codified in the penultimate sentence of sec_3121 the anti-rowan amendment provides that nothing in the regulations prescribed for purposes of chapter relating to income_tax_withholding which provides an exclusion from wages as used in such chapter shall be construed to require a similar exclusion from wages in the regulations prescribed for purposes of the fica the amendments were the result of a congressional effort to assure the solvency of the social_security trust funds conf_rep pincite the amendments extended coverage raised fica_taxes imposed income_tax on social_security_benefits and cut certain benefits in order to place the social_security system on a sounder financial footing the senate report gave the following reason for adding the anti-rowan amendment the social_security program aims to replace the income of beneficiaries when that income is reduced on account of retirement and disability thus the_amount_of_wages is the measure used both to define income which should be replaced and to compute fica tax_liability since the social_security system has objectives which are significantly different from the objective underlying the income_tax_withholding rules the committee believes that amounts exempt from income_tax_withholding should not be exempt from fica unless congress provides an explicit fica tax exclusion senate report no pincite in addition congress amended the fica to eliminate the exception from retirement provided by sec_3121 for payments under employer plans on account of retirement generally this amendment had the effect of limiting exceptions from fica wages for retirement plans to specific exceptions provided for employer contributions to certain qualified_plans under sec_3121 such as the exception at issue here sec_3121 as added by the amendments could be read as reinstating the distinction between salary reduction agreement contributions and salary supplement contributions in revrul_65_208 in addition the concept set forth in rev postf-159879-01 rul that terms can be interpreted differently for fica than for income_tax purposes was in effect incorporated into the statute by the anti-rowan amendment deficit_reduction_act_of_1984 the congressional concerns of protecting the social_security funding base preserving the social_security_benefits of sec_403 participants and reinstating the validity of revrul_65_208 were further evidenced in when congress changed the effective date rules of the anti-rowan amendment in the deficit_reduction_act_of_1984 defra the change was designed to stem the possibility of refunds of fica tax with respect to salary reduction agreement contributions under tax-sheltered annuities for periods prior to the effective date of sec_3121 in effect through passage of this provision congress sought to insure that revrul_65_208 would be effective for prior periods in situations where the employer treated the contributions as subject_to fica_taxes see sec_2662 of defra and 799_f2d_18 2d cir sec_2662 of defra provided that the anti-rowan amendment shall apply to remuneration paid after date and to any such remuneration paid on or before such date which the employer treated as wages when paid the legislative_history in connection with this change provides as follows if the revenue_ruling were determined to be invalid then employers and employees would be eligible for refunds for open years because taxable wages would be lower in addition wages for benefit computation purposes would be reduced leading in some cases to reduction of social_security_benefits being paid to current beneficiaries and recoupment of a portion of benefits which have been paid in recent years on the basis of wage records which included the salary reduction contributions h_r rep 98th cong 2d sess the effective date change was also designed to insure that the prior effective date provision remuneration paid after date would not be used as demonstrating congressional intent that the reasoning of the rowan decision should generally apply before these dates to types of remuneration other than meals_and_lodging excluded under sec_119 eg to contributions under a salary reduction agreement to tax-sheltered annuities sec_403 h conf_rep no 98th cong 2d sess the legislative_history also states as follows in describing the effect of the amendment for example if an employer treated as wages for fica and futa taxes or both the amounts contributed during to an employee’s tax-sheltered annuity pursuant to a salary reduction agreement the fica or futa taxes as the case may be paid_by the employer and employee may not be refunded or credited h_r rep no pincite postf-159879-01 these changes again demonstrate the importance of the revenue-raising feature of the amendments and further support the view that the intent of congress was to essentially incorporate the holding of revrul_65_208 into the statute also as part of the defra congress amended sec_3121 to add language referencing a salary reduction agreement whether evidenced by a written instrument or otherwise identical to the language in sec_3121 the conference_report stated as follows the conferees intend that the term salary reduction agreement also includes any salary reduction arrangement regardless of whether there is approval or choice of participation by individual employees or whether such approval or choice is mandated by state statute h conf_rep no pincite although the general_rule is that legislative_history of later enacted legislation in this case the amendment to sec_3121 is given limited effect in interpretations of prior legislation sec_3121 that rule must be considered in the context of the legislation as noted above the legislation by changing the effective date of the anti-rowan amendment was designed to insure in effect that sec_3121 and the codification of revrul_65_208 would be effective for prior years for those taxpayers who had paid fica_taxes on salary reduction contributions to sec_403 plans congress was clearly focused on the taxation of sec_403 plans in the legislation so that its interpretation of identical language added to the same code section in the legislation is entitled to weight we would also note that the change in the anti-rowan effective date and the amendment to sec_3121 are discussed seriatim in the conference_report with the preface that o nly the following two provisions relating to technical corrections to the social_security amendments of require additional explanation house conf_rep pincite also there is no indication in the committee reports that the interpretation given salary reduction agreement whether evidenced by a written instrument or otherwise in the conference_report is intended to be restricted to sec_3121 and not to reflect its meaning for purposes of other identical language in sec_3121 under these circumstances it is reasonable to consider this congressional statement as reflecting a congressional understanding of what this language found elsewhere in the same code provision would mean sec_403 refund suits taxpayers brought many refund suits seeking refunds of fica_taxes paid with respect to sec_403 contributions for years prior to and challenging the constitutionality of the changed effective dates of the amendments in a series of cases courts upheld the service’s denial of the refund claims these cases emphasized the distinction between salary reductions and salary supplements that is at postf-159879-01 the heart of determining whether fica_taxes apply to sec_403 contributions see 769_f2d_126 3d cir which supports the distinction drawn by revrul_65_208 between salary reduction contributions and contributions from the employer’s own funds see 807_f2d_280 1st cir which rejected the distinction made by the government in revrul_65_208 between salary reductions and salary supplements and stated that i n congress amended the statutes to codify revrul_65_208 the court in new england baptist also stated that the law had the effect of making it clear that salary reduction plans are subject_to fica_taxes id pincite see canisius college f 2d pincite which also acknowledged the distinction between salary reduction plans and salary supplement plans the court in canisius college concluded that the provision retroactively validated previously unlawful fica_taxes paid on amounts contributed under salary reduction plans in conformity with revrul_65_208 id pincite summary for years a distinction has existed for fica tax purposes between salary reduction agreement contributions and salary supplement contributions made to sec_403 plans this distinction has survived an adverse supreme court decision and years of contentious litigation and has been supported by congress at crucial junctures in order to protect the social_security revenue base this established distinction supports the position that the contributions made to plan a under the salary reduction arrangements authorized by state c statutes are made under salary reduction agreements for fica tax purposes and are therefore wages for fica tax purposes distinction between contributions made by salary reduction and contributions made by salary deduction the taxpayer has argued that these contributions are mandatory employee contributions and therefore are not made pursuant to a salary reduction agreement if the taxpayer were correct that these contributions from the employee’s salaries are not made pursuant to a salary reduction agreement then case law and service authority would indicate that the contributions would be contributions made by salary deduction rather than salary reduction for fica tax purposes as salary deduction contributions the contributions would be employee contributions to the sec_403 plan and the issue of whether sec_3121 applies would not even be reached sec_3121 applies only to employer contributions to the listed plans in the subparagraphs of sec_3121 no exception is provided for employee contributions to such plans thus employee contributions to sec_403 plans simply fall within the basic definition of wages under sec_3121 with no applicable exception accordingly if the contributions were made by salary deduction rather than salary reduction the contributions would also be subject_to fica_taxes postf-159879-01 in 743_f2d_273 5th cir the court held that mandatory employee contributions to the employees retirement_system of texas were includible in income on either of two grounds compulsory employee contributions are refundable upon termination of employment for reasons other than death or retirement amounts contributed purchase in the nature of an annuity some valuable present economic benefit the court cited similar cases holding that amounts contributed by federal employees to the federal civil service retirement_system are income received by the employees subject_to federal income_taxation in 603_f2d_702 8th cir the court held that a salary reduction agreement could be effective to defer income_taxation if it is adopted in lieu of mandatory employee contributions to a state plan under the facts of the case employees were given an option to make annuity contributions through salary deductions or to have their salary reduced by the amount that would otherwise be deducted from their salaries revrul_70_582 1970_2_cb_95 illustrates that the salary reduction and salary deduction alternative can also apply in the context of sec_403 plans thus these plans could also have taxable employee contributions if the contributions to the plan are made by salary deduction rather than salary reduction sec_403 interpretations of salary reduction agreement salary reduction agreement language in sec_402 and sec_403 for income_tax purposes the question of whether a salary reduction agreement exists is significant for several purposes under sec_403 differing nondiscrimination requirements apply based on whether a salary reduction agreement exists also under sec_403 and sec_403 the situations in which distributions may be made differ based on whether a salary reduction agreement exists in addition the question of whether the elective_deferral limitations apply depend upon whether a salary reduction agreement exists see sec_403 and sec_402 as noted the interpretation of terms for purposes of income taxes has differed from the interpretation of the terms for fica purposes because of the different purposes of the provisions the difference in interpretation of the term salary reduction agreement has been incorporated into the statute with respect to certain matters for example the term salary reduction agreement is defined in a manner different from the fica for the purpose of determining whether a sec_403 plan meets the nondiscrimination requirements of sec_403 see the flush language after sec_403 which states that for purposes of sec_403 a contribution shall be treated as not made pursuant to a salary reduction agreement if under the agreement it is made pursuant to a one-time irrevocable election made by the postf-159879-01 employee at the time of initial eligibility to participate in the program or is made pursuant to a similar arrangement involving a one-time irrevocable election specified in regulations in sec_403 congress created a special rule for salary reduction agreements to the effect that a contribution will not be deemed to be pursuant to such an agreement if it is made pursuant to a one-time irrevocable election no such special rule was placed in sec_3121 it is well-settled that where congress included particular language in one section of a statute but omits it in another section of the same act it is generally presumed that congress acts intentionally and purposely in the disparate inclusion or exclusion 498_us_395 quoting 464_us_16 although the ordinary common meaning of agreement would include an agreement made pursuant to a one-time irrevocable election congress created a special rule in sec_403 that was explicitly made applicable only to clause i of that section thus it may be inferred that congress intentionally decided not to incorporate this special rule into sec_3121 the legislative_history of sec_402 offers further support that congress intended a broad interpretation of salary reduction agreement in sec_3121 the language in sec_402 indicates that the agreement in the instant case could be a salary reduction agreement but not an elective_deferral sec_402 provides that for purposes of sec_402 the term elective_deferral means with respect to any taxable_year the sum of several types of contributions including c any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement within the meaning of sec_3121 the last sentence of sec_402 further provides that a n employer_contribution shall not be treated as an elective_deferral described in subparagraph c if under the salary reduction agreement such contribution is made pursuant to a one-time irrevocable election made by the employee at the time of initial eligibility to participate in the agreement or is made pursuant to a similar arrangement involving a one-time irrevocable election specified in regulations sec_402 was added by section a of the tax_reform_act_of_1986 and was amended to add the last sentence in sec_402 by the technical_and_miscellaneous_revenue_act_of_1988 tamra sec_402 originally listed several items that were included within the term elective_deferrals but did not provide for what was not included within the term our interpretation of sec_402 and our interpretation of sec_3121 is supported by the legislative_history related to the and amendments the conference_report for the tax_reform_act_of_1986 h_r rep 99th cong 2d sess ii-405 is careful to use the word elective_deferrals in describing the changes that were intended to be made by sec_402 postf-159879-01 the conference agreement clarifies the definition of elective_deferrals to which the annual_limit applies in the case of an employer that allows employees a one- time election to participate in a contributory defined benefit pension_plan with a single mandatory contribution rate or a tax-sheltered annuity program with elective_deferrals neither the election of an employee to participate in the defined_benefit_plan nor the employee contributions made to the defined_benefit_plan are to be treated as elective_deferrals for purposes of the annual_limit similarly if an employee is required to contribute a fixed percentage of compensation to a tax-sheltered annuity as a condition_of_employment the contributions are not treated as elective_deferrals this is considered elective_deferrals sic if the employer and employee enter into temporary employment contracts the conferees do not intend these examples to constitute the only situations in which contributions are not treated as elective_deferrals the conferees direct the secretary to provide guidance to employers on other contributions that are not to be treated as elective_deferrals when the last sentence of sec_402 providing the rule about one-time irrevocable elections was added in the committee specifically stated that congress intended this amendment to have no effect on fica taxation both the house and the senate reports in connection with the change contain the same language present law under present law employer contributions to purchase an annuity_contract under a salary reduction agreement within the meaning of sec_3121 are considered elective_deferrals the statement of managers with respect to the tax_reform_act_of_1986 provides that an employer_contribution is not treated as an elective_deferral if the contribution is made pursuant to a one-time election to participate in the tax-sheltered annuity even though such contribution would be considered made under a salary reduction agreement under sec_3121 explanation of provision the bill conforms the statutory language to the legislative_history by providing that contributions to a tax-sheltered annuity are not considered elective_deferrals if the contributions are made pursuant to a one-time irrevocable election made by the employee at the time of initial eligibility to participate in the annuity or are made pursuant to a similar arrangement specified in regulations the bill does not change the definition of salary reduction agreement for purpose of sec_3121 the amendment also does not affect the definition of elective_deferrals other than with respect to tax-sheltered annuities postf-159879-01 emphasis added h_r rep 100th cong 2d sess and sen_rep 100th cong 2d sess see also conference_report h_r rep thus sec_402 indicates that a salary reduction agreement described in sec_3121 can include a one-time irrevocable election made by the employee at the time of initial eligibility to participate in the agreement the language under the salary reduction agreement such contribution is made pursuant to a one-time election at the time of initial eligibility implies that the employer contributions were under a salary reduction agreement described in sec_3121 but were not to be treated as elective_deferrals this language in sec_402 added in soon after the passage of the amendments supports our position that the taxpayer’s arrangements are salary reduction agreements also the legislative_history cited above strongly supports the idea that a one-time election can still be a salary reduction agreement under sec_3121 the additional breadth intended to be provided to the definition of salary reduction agreement under sec_3121 and sec_3121 is also indicated by the additional parenthetical language contained in these provisions whether evidenced by a written_agreement or otherwise this additional language imparting breadth of coverage is not found in the sec_403 and sec_402 provisions in summary the reference in sec_402 indicates that a one-time irrevocable election can be a salary reduction agreement under sec_3121 although this election would apparently not be a salary reduction agreement for the limited purpose of sec_403 however the application of each of these provisions is limited to the purposes of the particular paragraph either g or sec_403 in which they are contained to the extent either provision has any effect the specific reference in sec_402 to sec_3121 implies that sec_402 should be given greater weight to the extent the income_tax provisions have significance for fica tax purposes sec_402 and its legislative_history provide support for the treatment of the salary reduction contributions to plan a as fica wages the definition of salary reduction agreement in revrul_2000_35 another possible interpretation would be that this flush language at the end of g is indicating that this type of salary reduction agreement is not a salary reduction agreement within the meaning of sec_3121 this seems like a strained interpretation in that it presumes that congress intended to use salary reduction agreement as having two meanings within the same paragraph g also this alternative interpretation contradicts the legislative_history discussed above postf-159879-01 in revrul_2000_35 2000_31_irb_138 the service considered whether certain contributions to a sec_403 plan informally known as contributions made under a negative election would be considered made pursuant to a salary reduction agreement described in sec_403 the ruling concludes with the following holding where as in this case a newly hired or current employee has an effective opportunity to elect to receive an amount in cash or have that amount contributed by the employer to an annuity_contract described in sec_403 those contributions made on the employee’s behalf to the annuity_contract in lieu of receipt of cash compensation will not fail to be considered to be made under a salary reduction agreement merely because they are made pursuant to an arrangement under which in any case in which an employee does not affirmatively elect to receive cash the employee’s compensation is reduced by a fixed percentage and that amount is contributed on the employee’s behalf to the annuity_contract revrul_2000_35 provides that contributions to purchase annuity_contracts under sec_403 may be made either pursuant to a salary reduction agreement or not pursuant to a salary reduction agreement contributions made pursuant to a salary reduction agreement are subject_to different requirements than are contributions not made pursuant to a salary reduction agreement see for example sec_403 sec_403 sec_403 and sec_403 in general a contribution is not treated as made pursuant to a salary reduction agreement if under the agreement it is made pursuant to a one-time irrevocable election made by the employee at the time of initial eligibility to participate in the agreement see sec_402 and sec_403 the revenue_ruling also notes a legislative change for purposes of sec_403 section a of the small_business job protection act of provides that for purposes of sec_403 the frequency that an individual is permitted to make a salary reduction agreement the salary to which such an agreement may apply and the ability to revoke such an agreement shall be determined under the rules applicable to cash or deferred elections under sec_401 this provision is effective after sec_1_401_k_-1 defines a cash or deferred election as any election or modification of an earlier election by an employee to have the employer either provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1_401_k_-1 provides that a cash or deferred election does not include a one-time irrevocable election made at the time an employee commences employment with the employer or upon the employee’s first becoming eligible under any plan of the employer to have contributions made by the employer on the employee’s behalf to the plan or to any other plan of the employer equal to a specified amount or percentage of the employee’s compensation sec_1_401_k_-1 defines elective contributions as employer contributions made to a plan that were subject_to a cash or deferred election under a cash_or_deferred_arrangement postf-159879-01 the ruling further provides as follows in this case the employee has a reasonable period before the cash is currently available to elect to receive the cash in lieu of having it contributed towards the purchase of an annuity_contract thus the employee has an effective opportunity to elect to receive cash or have a contribution made towards the purchase of an annuity_contract finally compensation reduction contributions made under the plan are not contributions made pursuant to a one- time irrevocable election because the employee can change the election in the future consequently the compensation reduction contributions under the plan at issue in the revenue_ruling as amended are contributions made pursuant to a salary reduction agreement described in sec_403 revrul_2000_35 is an income_tax ruling and thus should not be controlling with respect to what constitutes a salary reduction agreement for fica tax purposes consistent with the legislative_history and public employees’ retirement board a contribution made pursuant to a one-time irrevocable election made by the employee at the time of initial eligibility to participate in the sec_403 plan agreement or a salary_reduction_contribution that is a condition_of_employment is a salary reduction agreement for purposes of sec_3121 the difference between salary reduction contributions and salary supplement contributions has been the decisive factor in fica taxation since the publication of revrul_65_208 the legislative_history in the background section and the change to sec_402 offer support for having an interpretation of salary reduction agreement for fica purposes that is different from the interpretation for income_tax purposes this revenue_ruling was never cited by the taxpayer or used as support for its requested ruling we agree that it is not controlling here and is yet another manifestation of the distinction between interpretations of terms for fica purposes and interpretations of terms for income_tax purposes that originated in revrul_65_208 form of transaction there does not appear to be a dispute that the employees are undergoing a salary reduction with respect to their contributions to plan a the faculty_member or other employee receiving a memorandum of appointment is promised a gross salary and the employee authorizes the reduction in that salary for contributions to plan a the dispute is whether there is in place a salary reduction agreement under contract law the documents that the participants sign to have their salaries reduced for contributions to plan a are binding agreements the taxpayer’s argument that the document is not an agreement is contrary to the plain meaning and common_law meaning of the term agreement under sec_3 of the restatement of contracts second an agreement is defined as a manifestation of mutual assent on the part of two or more persons comment b to sec_3 provides that this manifestation of assent may be made by words or by any other conduct here the employee signs the document postf-159879-01 authorizing the reduction in salary and a representative of the employer signs the document state c statute n has cast the transactions in the form of salary reduction agreements there is nothing under the restatement of contracts or state c law to suggest that the agreements signed are anything other than binding contractual agreements the taxpayer seeks to disavow both the form and the substance of the transaction by arguing that the transaction is something other than a salary reduction agreement see 417_us_134 in which the supreme court stated that w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not assuming arguendo that the voluntariness of the employee’s election has any relevance the employee who elects to participate in plan a has made a voluntary election to participate in plan a and sign the agreement to have his or her salary reduced and contributed to the sec_403 plan if the employee had not signed the agreement the employee would have remained in plan b and had a different lesser amount of salary_reduction_contribution to plan b a sec_401 plan thus even under the taxpayer’s standard of voluntariness it is logical to respect the specific characterization of the agreement made in the state c statutes salary reduction agreement other fica authorities public employees’ retirement board v shalala in 153_f3d_1160 10th cir the court considered whether amounts designated as employee contributions that were picked up under sec_414 were paid under a salary reduction agreement and therefore were wages for fica tax purposes under sec_3121 the language in sec_3121 is similar to the language at issue in sec_3121 sec_3121 provides that n othing in any paragraph of subsection a other than paragraph shall exclude from the term wages b any amount treated as an employer_contribution under sec_414 where the pickup referred to in such section is pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise sec_3121 provides an exception for any payment made to or on behalf of an employee or his beneficiary under or to an annuity_contract described in sec_403 other than a payment for the purchase of such contract which is made by reason of a salary reduction agreement whether evidenced by a written instrument or otherwise the taxpayer in public employees’ retirement board argued that there was no salary reduction agreement because the pick up and the resulting salary reductions were postf-159879-01 mandated by the new mexico statutes under which the pension plans were administered the court placed emphasis on the irs’s requirements necessary to establish a valid pick-up plan under sec_414 the taxpayer had argued that an individually negotiated contract is necessary for a salary reduction agreement under a sec_414 plan however the court noted that a salary reduction agreement under the taxpayer’s definition could have never qualified as a valid pickup plan under sec_414 thus the court rejected the taxpayer’s interpretation noting that if that interpretation were correct no sec_414 pickups would be made pursuant to salary reduction agreements and sec_3121 would have had no legal effect the court stated as follows in deciding that a salary reduction agreement existed given the irs’s interpretation of pickup and given congress’s subsequent endorsement of that interpretation in sec_3121 a salary reduction agreement necessarily includes any arrangement in which there is a reduction in an employee’s salary in exchange for the employer’s contribution of the amount of the reduction to a pension_plan on the employee’s behalf an agreement is not limited to individually negotiated contracts as the state suggests but may also refer generally to a manifestation of mutual assent on the part of two or more persons restatement second of contracts sec_3 such manifestation of assent may be made by words or by any other conduct id at comment b see also id at elaborating on conduct as manifestation of assent here an employee’s decision to go to work or continue to work as a state employee constitutes conduct manifesting assent to a salary reduction by continuing employment with the state f 3d pincite plan a has aspects that are similar to the plan at issue in public employees’ retirement board however plan a is different in that the employee must make an election to participate in plan a and must sign an individual agreement to participate in plan a and have his or her salary reduced for the plan a employee contributions thus the current fact situation represents an even stronger case for the existence of an agreement we note the court found the term ‘salary reduction agreement’ is not ambiguous but rather has a plain meaning f 3d pincite emphasis added this discussion by the court strongly militates against giving language in sec_3121 a different interpretation than the similar language in sec_3121 when there is no provision within sec_3121 indicating the language should be interpreted differently or no surrounding language supporting a different interpretation absent a specific statutory directive within the fica the language salary reduction agreement whether evidenced by a written instrument or otherwise should be given a similar interpretation within the same section of the internal_revenue_code furthermore in the case of sec_3121 the legislative_history and case law have stressed the distinction postf-159879-01 between salary reduction contributions and salary supplement contributions in revrul_65_208 that is in effect consistent with public employees of particular significance is the fact this identical clause salary reduction agreement whether evidenced by a written instrument or otherwise is found only in sec_3121 and sec_3121 the taxpayer does not believe that public employees’ has any relevance to its ruling_request because the claim is made that the court’s interpretation of the term salary reduction agreement in sec_3121 in the case was dictated by the service’s definition of what constitutes a valid pick-up under sec_414 the taxpayer contrasts the mandatory status of pick-up contributions under sec_414 with contributions from employees’ salaries under sec_403 plans which may be either voluntary or mandatory thus their position that salary reduction agreement for purposes of sec_403 includes only voluntary agreements would mean that certain contributions to sec_403 plans would still continue to be subject_to fica_taxes as contributions under a salary reduction agreement we do not believe congress intended for the same language within the same code section to have such a contradictory interpretation the public employees case is consistent with the salary reduction and salary supplement dichotomy found in the fica taxation of sec_403 plans in that the case would seem to hold that any salary reduction contributions that were picked-up under sec_414 would be subject_to fica_taxes conversely if the sec_414 contributions had been made pursuant to a salary supplement plan rather than a salary_reduction_plan the contributions would presumably be employer contributions that would not be subject_to fica taxation broad interpretation of wages supported by the courts the courts have generally recognized that the term wages in sec_3121 is to be interpreted broadly the corollary of that rule is that exceptions from wages are to be interpreted narrowly in state of 517_f2d_989 10th cir the court_of_appeals for the tenth circuit recognized the congressional policy underlying federal social_security legislation which requires courts to interpret the act liberally and to resolve any doubts in favor of coverage consideration of the purposes of fica taxation supports applying the tenth circuit’s interpretation of salary reduction agreement in public employees’ retirement board for purposes of sec_3121 also the recent cases emphasizing the expansive nature of the definition of wages for purposes of the fica appear to suggest a more restrictive definition of salary reduction agreement for purposes of sec_3121 would not be justified under sec_3121 wages is defined as remuneration for employment the broad interpretation of the terms wages and employment arises from the purpose of the legislation providing social_security_benefits and taxes to finance those benefits the purpose of the social_security act is to provide funds through contributions by employer and employee for the decent support of elderly workmen who have ceased to postf-159879-01 labor 327_us_358 citing 301_us_619 in 226_f3d_1322 fed cir the court stated as follows in enacting the fica tax provisions congress intended to impose fica_taxes on a broad range of employer-furnished remuneration in order to accomplish the remedial purpose of the social_security act other cases which held that wages and employment are given a broad interpretation include 151_f3d_855 8th cir 122_f3d_204 4th cir and 25_f3d_662 8th cir but see 87_f3d_682 5th cir in which the court held that a settlement of an action under the employee retirement income security act erisa was excludable from fica wages except to the extent the settlement included back pay thus there is an additional fundamental reason why the term salary reduction agreement should be given a broad interpretation for purposes of sec_3121 that is not present in determining whether the nondiscrimination requirements applicable to sec_403 plans are met or whether the contribution is an elective_deferral summary in light of the above we have concluded the contributions at issue here are being made pursuant to salary reduction agreements and therefore are includible in wages for fica tax purposes therefore any refund claims for fica_taxes paid on the salary reduction contributions to plan a should be denied case development hazards and other considerations plan a is generally available to faculty members and certain other personnel in all state c educational establishments in state c and certain other state c entities thus refund claims from educational establishments that are part of the state c university system related to plan a contributions should be denied also refund claims from other related state c entities related to plan a contributions should also be denied this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
